ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Applicant is to provide proper hatching for all cross-cut items in figures 6, 7C, 10, 11, 14, 17, 18, 21, 22, 23, 26.  Applicant has crosshatching support for at least metal, plastic, rubber, elastic, and titanium based upon the written disclosure of various parts.
 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-3 and 5-37 are allowed via the preliminary amendment dated 7/15/2022. Claim 4 is cancelled
The following is an examiner’s statement of reasons for allowance: 
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches:
(claim 1) “A liquid dispenser provided at a sink comprising: … a first liquid discharge nozzle … a second liquid discharge nozzle … a touch screen positioned at an upper surface of the first liquid discharge nozzle … wherein the touch screen controls each of a hot, purified, cold, sterilized liquid selection function, a liquid discharge command function, a cold and hot liquid temperature setting and display function, a filter replacement cycle notification function, a function of setting capacity of liquid discharged, and a function of setting a discharge time of the liquid discharge.”
(claim 37) “A liquid dispenser provided at a sink comprising: … a first liquid discharge nozzle … a second liquid discharge nozzle … a drain tube that does not drain to a sink drain … wherein the liquid dispenser further comprises a user interface device which receives a first input which controls discharge through the first liquid discharge nozzle and the second liquid discharge nozzle, wherein the user interface device is positioned at an upper surface of the first liquid discharge nozzle, and wherein the user interface device receives a second input which controls a drain function of the drain tube.”
	The closest prior art to the overall structure of the over-under faucet is deemed to be Morales US 2014/0230143. Morales discloses a faucet/dispenser 10 having a cylindrical body 30/40, a first liquid discharge nozzle 61, and a second liquid discharge nozzle 41. 
	Specifically regarding claim 1, Morales lacks a touch screen positioned on top of the first discharge nozzle which controls ALL of the features of claim 1. The closest teaching reference is deemed to be Kim et al. US 2018/0002153, wherein Kim teaches a faucet/dispenser 1 having a touch screen 110, having a discharge button 111 and a plurality of push buttons on the touch screen which controls a hot liquid discharge, a cold liquid discharge, and a purified liquid discharge. Kim does not teach positioning the touch screen on the top of the first liquid discharge nozzle, nor does Kim teach a touchscreen controlling all the other features of claim 1. The remainder of the cited prior art discloses to some degree control of the various features (not necessarily via touchscreen nor positioned on the top of the first discharge nozzle), however none of the references or combination of references makes obvious utilizing all the features in a single touchscreen positioned on top of the first nozzle, without utilizing improper hindsight reconstruction.
	Specifically regarding claim 27, none of the cited references disclose or teach a separate drain tube for the faucet/dispenser which is controlled via a user interface device (note that Applicant’s disclosure appears to only disclose a touchscreen).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All of the cited references on the attached PTO-892 are pertinent to Applicant’s disclosure, however only the most applicable references were discussed above. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

***